Per Curiam. Appellant Anita Rush, by and through her attorney, has filed a motion for a rule on the clerk. Her attorney, Robert S. Tschiemer, states in the motion that the record was tendered late due to a mistake on the part of appellant’s former counsel, Jason Files. In support, the affidavit of Mr. Files, admitting his error, was attached an exhibit to the motion.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.